El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos ante nos la cuestión de si unos empleados pú-blicos, de nombramiento transitorio, pueden ser cesan-teados al expirar el término de su nombramiento, cuando la acción referida de la autoridad nominadora está moti-vada sólo por razones de discrimen político-partidistas.
I
En 1990, los peticionarios, 29 personas, todas miembros del Partido Popular Democrático (en adelante el P.P.D.), presentaron demandas de daños y perjuicios contra el Mu-nicipio de Aguas Buenas. Alegaron que el Municipio les había violado sus derechos al no renovarle en 1989 sus contratos como empleados transitorios por razones de dis-crimen político. Solicitaron reinstalación, paga atrasada, daños y honorarios de abogado. Dichas demandas fueron posteriormente consolidadas.
En la contestación a las demandas, el Municipio expuso que los empleados demandantes, por ostentar nombra-mientos transitorios, carecían de expectativa de continui-dad en el empleo, y que no tenían un derecho de retención que les hiciese acreedores a la concesión de remedio al-guno, una vez expirado el término de sus nombramientos.
Luego de celebrar la vista del caso en su fondo, el tribunal de instancia encontró probado, entre otras cosas, lo si-guiente:
1. En 1988, Carlos Aponte Silva resultó electo Alcalde por el Partido Nuevo Progresista (P.N.P.) en el Municipio de Aguas Buenas, derrotando al entonces incumbente Gudelio Díaz Morales del P.P.D. En enero de 1989, Aponte Silva tomó posesión de su cargo.
2. Anterior a la administración del nuevo Alcalde, los nom-bramientos en puestos transitorios se efectuaron, como norma general, mediante contratos anuales. El procedimiento que se seguía en el Municipio para renovar los contratos de los em-pleados transitorios hasta el 1989, consistía en que al vencerse *119los contratos el jefe de la dependencia municipal en la que tra-bajaba el empleado le notificaba que tenía que firmar un nuevo contrato. En ocasiones el empleado continuaba trabajando luego de expirado su contrato sin firmar uno nuevo, hasta que posteriormente firmaba él nuevo. No se exigía que el empleado tuviera que solicitar la renovación de sus contratos.
3. Al comenzar la nueva Administración Municipal en 1989, le envió una comunicación a los peticionarios notificando la fe-cha de vencimiento de sus contratos transitorios, que en la ma-yoría de los casos vencían el 30 de junio de 1989. Se les indicó que debían disfrutar sus vacaciones regulares que tenían acu-muladas, antes del vencimiento de sus nombramientos.
4. Según el nuevo Alcalde, el criterio más importante para determinar si se renovaban los contratos transitorios, era el interés del empleado en continuar trabajando en el Municipio. De ser así se lo expresaría al Director de Personal o a los Jefes de las Dependencias en que laboraban.
5. Un gran número de los peticionarios, al recibir la notifica-ción de la terminación de sus contratos, realizaron múltiples gestiones con funcionarios municipales conducentes a que sus contratos les fueran renovados pero no tuvieron éxito.
6. Para la determinación de renovar los contratos en 1989, el Municipio no tomó en consideración factores económicos o presupuestarios. El Municipio no ofreció explicación satisfacto-ria sobre el hecho de que a algunos de los peticionarios se les indicó en junio y julio de 1989 que no había presupuesto para renovar todos los contratos transitorios, y por otro lado, que en julio de 1989, el Municipio otorgó cincuenta (50) contratos tran-sitorios nuevos, además de los contratos que fueron renovados.
7. En julio de 1989 recibieron nombramientos transitorios cincuenta (50) personas que antes no laboraban allí, quienes eran en su mayoría afiliados al P.N.P. (Enfasis suplido.)
Luego de evaluada toda la prueba presentada, el foro de instancia determinó que el Municipio no había renovado los contratos de los empleados transitorios en cuestión sólo por motivaciones políticas. Concluyó que los empleados en cuestión habían sufrido un claro discrimen por razón de sus ideas políticas, lo que violaba sus derechos de expre-sión y. asociación. En vista de ello, dictó sentencia, en la que concedió el remedio interdictal solicitado y ordenó ex-pedir a favor de los peticionarios nombramientos transito-rios en puestos similares a los que ocupaban a la fecha de la terminación de sus contratos. Ordenó la celebración de *120una vista para calcular los daños sufridos y los haberes dejados de recibir por los peticionarios, una vez la senten-cia adviniera final y firme.
Inconforme, el Municipio acudió ante el Tribunal de Cir-cuito de Apelaciones. El 22 de octubre de 1999, dicho tribunal revocó la determinación de instancia. Resolvió que una vez expirado el término de un nombramiento transito-rio, el Municipio tenía plena libertad para cesantear al em-pleado y no venía obligado a demostrar justa causa para no renovar su contrato. Por ello, resolvió que era innecesario verificar si la actuación del Municipio en este caso fue o no motivada por discrimen político.(1)
Por no estar de acuerdo con la determinación del foro apelativo, los empleados en cuestión acudieron ante nos, y formularon los siguientes señalamientos de error:
A. Erró el Tribunal de Circuito de Apelaciones, al emitir una sentencia inconstitucional que interpreta la Constitución del Estado Libre Asociado de Puerto Rico, contrario a los principios de la Constitución de los Estados Unidos de América, cuando resuelve que bajo nuestra Carta Magna los empleados transi-torios carecen de protección constitucional contra el discrimen político, por no tener una legítima expectativa de continuidad de empleo.
B. Erró el Tribunal de Circuito de Apelaciones, al revocar la sentencia parcial dictada por el Tribunal de Primera Instancia, declarando ha lugar varias demandas de discrimen político pre-sentadas por empleados transitorios, por entender que como cuestión de derecho éstos no tienen derecho a remedio alguno, aun cuando la prueba y las determinaciones de hechos formu-ladas por el tribunal inferior demostraron claramente que estos fueron discriminados por consideraciones político partidista.
El 21 de enero de 2000, expedimos el recurso de certio-rari de los peticionarios, para revisar el dictamen del foro apelativo. Luego de solicitar y obtener prórrogas ambas partes, los peticionarios presentaron su alegato el 7 de abril de 2000, y los recurridos el suyo el 22 de mayo de *1212000. Con el beneficio de ambas comparecencias, pasamos a resolver.
II
En el caso de autos, el Municipio ha alegado que como todos los empleados demandantes tenían nombramientos transitorios, no tenían expectativa alguna de continuidad en el empleo y que, por ello, el Municipio no tenía que demostrar justa causa para la no renovación de sus contra-tos, independientemente de que el motivo para la no reno-vación fuese de índole político-partidista.
Los empleados cesanteados, en cambio, sostienen que tienen el derecho a no sufrir discrimen por razón de sus ideas políticas, aunque sólo sean empleados públicos transitorios. Aducen, en esencia, que tanto la Constitución de Estados Unidos como la del Estado Libre Asociado de Puerto Rico les garantizan sus derechos de expresión y asociación, y prohíben qüe puedan ser cesanteados aun de sus empleos transitorios si ello ocurre sólo por razones político-partidistas.
El asunto en controversia nos obliga evidentemente a examinar, en primer lugar, cuál es el estado de derecho sobre el particular al amparo de la Constitución de Estados Unidos. Veamos.
III
Desde hace varias décadas, el Tribunal Supremo de Es-tados Unidos, interpretando la Constitución federal, ha he-cho claro que las libertades de la Primera Enmienda son tan fundamentales que, a menos que ello sea esencial al cargo, nadie puede ser excluido del servicio público sólo por razón de sus ideas políticas. Este principio cardinal se for-muló con entera claridad precisamente con referencia a la situación de personas que no tenían un derecho contractual *122o estatutario a ser reempleados por el Gobierno. Los ante-cedentes de la doctrina actual se encuentran en las decisio-nes del Tribunal Supremo federal en casos en los cuales a unos profesores que se contrataban año por año (year-to-year basis) las autoridades públicas nominadoras decidie-ron no renovar tales contratos porque dichos profesores no habían cumplimentado determinadas certificaciones que iban dirigidas a verificar si el profesor pertenecía al Partido Comunista o a alguna otra organización de fines ale-gadamente “subversivos”. El más Alto Foro judicial de Es-tados Unidos resolvió que eran nulas las decisiones referidas de no renovar los contratos de término fijo cuando éstos expiraban, por ser violativas de los derechos que garantiza la Primera Enmienda. Véanse: Keyishian v. Board of Regents, 385 U.S. 589 (1966); Shelton v. Tucker, 364 U.S. 479 (1960).
Posteriormente, en Perry v. Sindermann, 408 U.S. 593, 596-597 (1972), el Tribunal Supremo federal señaló lo si-guiente:
The first question presented is whether the respondent’s lack of a contractual or tenure right to re-employment, taken alone, defeats his claim that the nonrenewal of his contract violated the First and Fourteenth Amendment. We hold that it does not.
For at least a quarter century, this Court has made clear that even though a person has no “right” to a valuable governmental benefit and even though the government may deny him the benefit for any number of reasons, there are some reasons upon which the government may not act. It may not deny a benefit to a person on a basis that infringes his constitutionally protected interests — especially his interest in freedom of speech. For if the government could deny a benefit to a person because of his constitutionally protected speech or associations, his exercise of those freedoms would in effect be penalized and inhibited. This would allow the government to “produce a result which [it] could not command directly.” Speiser v. Randall, 357 U.S. 513, 526. Such interference with constitutional rights is impermissible.
... [W]e have applied the principle to denials of public employment. We have applied the principle regardless of the *123public employee’s contractual or other claim to a job. (Citas omitidas.)
La medular decisión del Tribunal Supremo en Perry v. Sinderman, supra, fue emitida mediante voto dividido. Sin embargo, cuatro años más tarde el Tribunal ratificó dicha decisión de modo unánime, en un caso similar. En Mt. Healthy City Board of Ed. v. Doyle, 429 U.S. 274 (1976), una junta municipal decidió no renovar el contrato de un maestro de apellido Doyle, que había estado empleando an-teriormente mediante contratos anuales. El maestro, que no gozaba de permanencia en su empleo, había hecho unas expresiones por radio que no habían sido del agrado de la Junta. El Tribunal Supremo resolvió lo siguiente, en cuanto a lo que aquí nos concierne:
Doyle’s claims under the First and Fourteenth Amendments are not defeated by the fact that he did not have tenure. Even though he could have been discharged for no reason whatever, and he had no constitutional right to a hearing prior to the decision not to rehire him, he may nonetheless establish a claim to reinstatement if the decision not to rehire him was made by reason of his exercise of constitutionally protected First Amendment Freedoms. (Citas omitidas.) Íd., págs. 283-284.
Posterior al caso Perry v. Sindermann, supra, el Tribunal Supremo volvió a reiterar su postura general sobre la inconstitucionalidad de las cesantías y los despidos de em-pleados públicos por razón de la afiliación política de éstos, en otras decisiones importantes, a saber, Elrod v. Burns, 427 U.S. 347 (1976), y Branti v. Finkel, 445 U.S. 507 (1980). En ambas decisiones se. ratificó expresamente el principio citado antes, enunciado en el citado caso Perry v. Sindermann. En Elrod v. Burns, supra, págs. 372-373, el Tribunal Supremo federal señaló lo siguiente:
In summary, patronage dismissals severely restrict political belief and association. Though there is a vital need for government efficiency and effectiveness, such dismissals are on balance not the least restrictive means for fostering that end. *124There is also a need to insure that policies which the electorate has sanctioned are effectively implemented. That interest can be fully satisfied by limiting patronage dismissals to policyma-king positions. Finally, patronage dismissals cannot be justified by their contribution to the proper functioning of our democratic process through their assistance to partisan politics since political parties are nurtured by other, less intrusive and equally effective methods. More fundamentally, however, any contribution of patronage dismissals to the democratic process does not suffice to override their severe encroachment on First Amendment freedoms. We hold, therefore, that the practice of patronage dismissals is unconstitutional under the First and Fourteenth Amendments, and that respondents thus stated a valid claim for relief.
En Branti v. Finkel, supra, págs. 515-516, el Tribunal Supremo enfatizó que:
If the First Amendment protects a public employee from discharge based on what he has said, it must protect him from discharge based on what he believes. ... Unless the government can demostrate an overriding interest of vital importance requiring that a person’s private beliefs conform to those of the hiring authority, his beliefs cannot be the sole basis for depriving him of continued public employment. (Citas omitidas y énfasis suplido.)
A su vez, resumió la reiterada norma en los términos siguientes:
... In sum, the ultimate inquiry is not whether the label ‘policemaker’ or ‘confidential’ fits a particular position; rather, the question is whether the hiring authority can demostrate that party affiliation is an appropriate requirement for the effective performance of the public office involved. Íd., pág. 518.
Debe notarse que en Shelton v. Tucker, supra, en Keyishian v. Board of Pegents, supra, en Perry v. Sindermann, supra, en Mt. Healthy City Board of Ed. v. Doyle, supra, en Elrod v. Burns, supra, y en Branti v. Finkel, supra, los empleados en cuestión no tenían plazas fijas de trabajo. La continuidad en todos los empleos en cuestión no estaba protegida por algún contrato ni por algún estatuto. Según explicado por el propio Tribunal Supremo federal en una *125decisión posterior, dichos empleados eran “state workers who were employees at will with no legal entitlement to continued employment”.(2) El Tribunal Supremo federal en dichos casos hizo valer la protección de la Primera En-mienda, pues, sin que importase el tipo de puesto en cuestión. Es decir, salvo en aquellos cargos en los cuales la afiliación política del empleado público es un elemento esencial para el desempeño de las funciones del cargo, los derechos garantizados por la Primera Enmienda prohíben que cualquier empleado público, no importa la naturaleza de su puesto, sea privado de continuar en dicho empleo por razón de su afiliación política.
El carácter abarcador y tajante de la inconstitucionali-dad del discrimen político con respecto al empleo público, al amparo de la Primera Enmienda de la Constitución federal, fue ratificado por el Tribunal Supremo de Estados Unidos en sus próximas tres opiniones sobre el particular. En Rutan v. Republican Party of Illinois, 497 U.S. 62, 72 (1990), el Tribunal hizo meridianamente claro que el dis-crimen político no era permisible no sólo en relación a des-pidos o cesanteos de empleados públicos, sino además con respecto a otras prácticas como la contratación, el ascenso y el traslado de tales empleados. Resolvió el más Alto Foro federal lo siguiente concretamente:
To the victor belong only those spoils that may be constitutionally obtained. Elrod v. Burns, 427 U.S. 347 (1976), and Branti v. Finkel, 445 U.S. 507 (1980), decided that the First Amendment forbids government officials to discharge or threaten to discharge public employees solely for not being supporters of the political party in power, unless party affiliation is an appropriate requirement for the position involved. Today we are asked to decide the constitutionality of several related political patronage practices — whether promotion, transfer, recall, and hiring decisions involving low-level public employees may be constitutionally based on party affiliation and support. We hold that they may not. (Énfasis suplido.) Íd., págs. 64-65.
*126Más aún, en relación directamente con el asunto que aquí nos concierne, resolvió el Tribunal que:
Under our sustained precedent, conditioning hiring decisions on political belief and association plainly constitutes an unconstitutional condition .... (Énfasis suplido) Rutan v. Republican Party of Illinois, supra, pág. 78.
En Rutan v. Republican Party of Illinois, supra, pág. 70, el Tribunal Supremo federal enfatizó los valores funda-mentales(3) que quedan afectados por el discrimen político al reiterar que:
... [Political] patronage “can result in the entrenchment of one or a few parties to the exclusion of others” and “is a very effective impediment to the associational and speech freedoms which are essential to a meaningful system of democratic government”. (Citas omitidas.)
Señaló, entonces que:
... the preservation of the democratic process is no more furthered by the patronage promotions, transfers and rehires at issue here than it is by patronage dismissals. (Énfasis suplido.) íd., pág. 74.
Para ilustrar cuán amplia es la protección referida que surge de la Primera Enmienda, en una nota al calce, el Tribunal Supremo federal resaltó lo siguiente en Rutan v. Republican Party of Illinois, supra, pág. 76:
... the First Amendment ... protects state employees not only from patronage dismissals but also from even an act of retaliation as trivial as failing to hold a birthday party for a public employee when intended to punish her for exercising her free speech rights.
*127No puede haber dudas, pues, de lo extensa que es la protección de la Constitución federal en contra del discri-men político con respecto al empleo público, en particular cuando se trata de discrimen contra trabajadores de poco rango (“employees ... in dead-end positions”, id., pág. 73; “low-level public employees”, id., pág. 65), como lo son usualmente los empleados transitorios.
En efecto, la prohibición del discrimen político en rela-ción al empleo público de la Constitución federal es tan abarcadora que el Tribunal Supremo de Estados Unidos la ha extendido incluso a contratistas independientes, que no son técnicamente empleados públicos. En Board of Comm'rs, Wabaunsee Cty. v. Umbehr, 518 U.S. 668 (1996), la Junta de un condado decidió no renovar el contrato de un camionero privado que le prestaba servicios de recogido de basura al condado, por razón de sus ideas políticas. El Tribunal Supremo federal resolvió que la decisión de no renovar el contrato referido violaba la Primera Enmienda de la Constitución de Estados Unidos. Igualmente, en O’Hare Truck Service, Inc. v. City of Northlake, 518 U.S. 712 (1996), el más Alto Foro judicial norteamericano tam-bién anuló, por ser inconstitucional, una decisión de un municipio de eliminar de la lista de compañías privadas elegibles para prestar servicios a éste, a una empresa de grúas cuyo dueño se había negado a hacer aportaciones a la campaña de reelección del alcalde de dicho municipio. En ambos casos, el Tribunal Supremo federal precisó que el municipio o el condado estaban impedidos de no renovar las relaciones que los contratistas independientes habían tenido antes con ellos cuando la no renovación de dichas relaciones respondía a razones de discrimen político. Véase 4 Rotunda y Nowak, Treatise on Constitutional Law 3rd 542-554 (1999).
En resumen, pues, al amparo de la Primera Enmienda de la Constitución federal, en derecho es claro que ni siquiera los empleados públicos transitorios pueden ser *128cesanteados por el Estado o los gobiernos municipales, cuando su acción responde sólo a razones político-partidistas. Ese tipo de discrimen está claramente prohibido, aun cuando ocurra contra empleados públicos que no tienen expectativa alguna de continuidad en el puesto. Así lo ha resuelto en numerosas ocasiones recientes el Tribunal de Circuito de Apelaciones para el Primer Circuito federal, en casos de Puerto Rico, en los cuales estaba concre-tamente en cuestión la no renovación de un contrato de término fijo de un empleado municipal o estatal con nom-bramiento transitorio. Padilla-García v. Guillermo Rodríguez, 212 F.3d 69 (1er Cir. 2000); Nieves-Villanueva v. Soto-Rivera, 133 F.3d 92 (1er Cir. 1997); Maldonado v. Maldonado, 37 F.3d 1484 (1er Cir. 1994); Figueroa v. Aponte-Roque, 864 F.2d 947 (1er Cir. 1989); Cheveras Pacheco v. Rivera González, 809 F.2d 125 (1er Cir. 1987). Véanse, además: Pagán-Cuebas v. Vera Monroig, 91 F. Supp.2d 464 (D.P.R. 2000); Rivera v. Ríos, 625 F. Supp. 410 (1987). Los pronunciamientos del foro apelativo federal expresamente señalan que sus dictámenes proceden de la Primera Enmienda de la Constitución de Estados Unidos, según interpretada por el Tribunal Supremo norteamericano. Así re-sumió el asunto el Tribunal del Primer Circuito, por voz del Juez Lynch, en Nieves-Villanueva v. Soto-Rivera, supra, pág. 98:
This court has held that the Elrod-Branti doctrine applies to a local government’s decision whether to renew the contract of a transitory employee. See Cheveras Pacheco v. Rivera González, 809 F. 2d 125 (1st Cir. 1987). A municipality may not allow transitory employees’ contracts to expire if the primary motive is to punish them for their political affiliation. See id. at 127-29. This is true regardless of whether the employees have been renewed on a regular basis prior to their dismissal or, as is true of some of plaintiffs here, have served only one term. See Figueroa v. Aponte Roque, 864 F. 2d 947, 951 (1st Cir. 1989). Thus, the fact that a transitory employee does not have a reasonable expectation of renewal in his or her employment that would require due process protections does not defeat a First Amendment claim.
*129In Rutan v. Republican Party of III., 497 U.S. 62, 110 S. Ct. 2729, 111 L.Ed. 2d 52 (1990), the Supreme Court held that the Elrod-Branti prohibition against political affiliation discrimination applied not only to discharges, but also to significant personnel decisions such as whether to hire or promote a public employee. See Rutan, 497 U.S. at 79, 110 S. Ct. At 2739-40. Hence, even if the decision not to renew a transitory appointment [FN10] is considered a hiring decision rather than a discharge, Rutan reinforces our rule announced in Cheveras Pacheco.
Para concluir este examen de la normativa federal sobre el asunto que aquí nos concierne, es menester señalar que numerosos foros federales de otros circuitos también han resuelto concretamente que la Primera Enmienda de la Constitución de Estados Unidos prohíbe el discrimen por razones políticas aun en contra de empleados públicos que no gozan de una expectativa legítima de continuar en sus puestos, por lo que dichos empleados no pueden ser cesanteados. Véanse: Pleva v. Norquist, 195 F.3d 905 (7mo Cir. 1999); Cope v. Heltsley, 128 F.3d 452 (6to Cir. 1997); Me Bee v. Jim Hogg County, Tex., 730 F.2d 1009 (5to Cir. 1984); Tanner v. McCall, 625 F. 2d 1183 (5to Cir. 1980); Vickery v. Jones, 878 F. Supp. 1179 (1995); Whited v. Fields, 581 F. Supp. 1444 (D. Ill. 1984); Mele v. Fahy, 579 F Supp. 1576 (D. Vir. 1984); Visser v. Magnarelli, 530 F. Supp. 1165 (D. N.Y. 1982); Brady v. Paterson, 515 F. Supp. 695 (D. N.J. 1981); Garreto v. Cooperman, 510 F. Supp. 816 (D. N.Y. 1981); Trippy v. Sams, 512 F Supp. 5 (D. Tenn. 1980); Bavoso v. Harding, 507 F. Supp. 313 (D. D.C. 1980); Mirabella v. Bd. of Elections of City of New York, 507 F. Supp. 338 (D. N.Y. 1980). ’
IV
Pasemos a examinar ahora el asunto ante nuestra con-sideración, al amparo de nuestra propia Constitución.
Ya antes hemos reconocido la gran importancia social que tiene el proteger al servicio público de los vaivenes de *130la política partidista. Ríos Colón v. F.S.E., 139 D.P.R. 167 (1995). En reiteradas ocasiones hemos resuelto que el de-recho a la libre asociación y a no ser discriminado por ideas políticas está consagrado en las Secs. 1, 4, 6 y 7 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Segarra v. Mun. de Peñuelas, 145 D.P.R. 770 (1998). Más aún, en más de una ocasión, hemos resuelto que los empleados públicos gozan de protección en sus cargos contra el discrimen por ideas políticas. Así, hace casi treinta (30) años, en Báez Cancel v. Alcalde Mun. de Guaynabo, 100 D.P.R. 982, 987 (1972), indicamos lo siguiente:
... La Sec. 1 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico prescribe en forma clara que “no podrá establecerse discrimen alguno por motivo de raza, color, ... ideas políticas o religiosas”. La proscripción del discrimen es clara y terminante. Su texto no permite distinción alguna. Quiere decir lo que dice. Que el Estado en ninguna de sus múl-tiples funciones o servicios puede discriminar contra un ciuda-dano por el mero hecho de ser éste negro, ateo o por sus ideas políticas. Cualquier otra interpretación enervaría su eficacia. Fortalecerla y no enervarla es nuestro deber, como los princi-pales custodios de la Constitución.
En virtud de lo anterior incluso hemos resuelto, como principio de derecho constitucional, que no cabe el discri-men político ni siquiera contra empleados de confianza, que por la naturaleza de sus puestos, no poseen una expec-tativa de permanencia en ellos, pues están sujetos a la li-bre selección y remoción por sus superiores. Alberty v. Bco. Gub. de Fomento, 149 D.P.R. 655 (1999); Segarra v. Mun. de Peñuelas, supra; Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990); McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989); Colón v. C.R.U.V., 115 D.P.R. 503 (1984); Clemente v. Depto. de la Vivienda, 114 D.P.R. 763 (1983); Franco v. Mun. de Cidra, 113 D.P.R. 260 (1982); Ramos v. Srio. de Comercio, 112 D.P.R. 514 (1982).
*131El tema de los empleados transitorios lo hemos tenido ante nuestra consideración en situaciones anteriores, pero en ninguna de las opiniones sobre el particular de este Tribunal se ha dilucidado centralmente si dichos empleados habían sido cesanteados por razones de discrimen político de forma inconstitucional. Así, pues, en Delgado v. D.S.C.A., 114 D.P.R. 177 (1983), consideramos la situación de los empleados públicos transitorios sólo en relación con las garantías procesales que les confiere la Ley de Personal. En Depto. Recs. Naturales v. Correa, 118 D.P.R. 689 (1987), resolvimos que un empleado público que os-tenta un nombramiento transitorio no tiene una expecta-tiva real de que tal nombramiento le brinda permanencia en el empleo, ni derecho a que éste se le extienda constantemente. Sin embargo, en dicho caso no hubo ale-gación de discrimen por razón de ideas políticas. No se planteó la inconstitucionalidad de la actuación guberna-mental por violar las libertades de expresión y asociación de los empleados ni su derecho a no sufrir discrimen por razón de sus ideas políticas. La alegación que se hizo fue sólo a los efectos de que la no renovación del contrato en cuestión fue una actuación caprichosa y arbitraria del Departamento. íd., pág. 693.
Algo similar sucedió en Orta v. Padilla Ayala, 131 D.P.R. 227 (1992), cuando volvimos a encarar la cesantía de unos empleados públicos transitorios. En ese caso reite-ramos la norma de que es inconstitucional el discrimen político contra unos empleados públicos que ostentaban puestos irregulares. También consideramos la alegación de que la cesantía de otros empleados públicos, quienes te-nían puestos transitorios, era ilícita por ser contraria a los derechos garantizados en la See. 4.6(6) de la Ley de Personal del Servicio Público de Puerto Rico (en adelante la Ley de Personal), 3 L.P.R.A. sec. 1336(6). Resolvimos que los derechos invocados sólo aplicaban a los empleados transi-torios a quienes se les daba por vencido su contrato dentro *132del término de sus nombramientos. Reiteramos nuestro dictamen en Depto. Rec. Naturales v. Correa, supra, págs. 243-245, de que esos empleados transitorios no abrigaban una expectativa de continuidad en sus puestos luego de expirados sus contratos, por lo que al concluir el término contractual no tenían la protección de la Ley de Personal. Nada, pues, dijimos allí sobre la inconstitucionalidad del discrimen político contra los empleados públicos transito-rios debido a que la controversia que se nos planteó respecto a tales empleados se circunscribió a la cuestión de sus de-rechos al amparo de la Ley de Personal.
En resumen, pues, aunque hemos reconocido como prin-cipio general que es inconstitucional el discrimen político contra los empleados públicos —y hemos hecho valer este principio con respecto a distintos tipos de tales empleados, como los irregulares y los de confianza— no hemos consi-derado normativamente su aplicación a la situación de los empleados públicos transitorios. Hemos resuelto que éstos no tienen una expectativa de continuidad en el empleo una vez vence el término de su contrato, por lo que de ordinario pueden ser cesanteados sin que sea necesario celebrar una vista previa. Pero no hemos dilucidado a fondo la cuestión de cómo aplica a estos empleados públicos transitorios los principios de nuestra propia Constitución que prohíben el discrimen político. Debemos entonces afrontar aquí la cuestión aludida de modo directo y deliberado.
V
No cabe duda de que la reiterada norma constitucional federal, examinada en el tercer acápite de esta opinión, nos obliga. Desde la medular decisión de R.C.A. v. Gobierno de la Capital, 91 D.P.R. 416 (1964), en derecho es claro que las libertades fundamentales y las garantías personales de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico han de interpretarse de manera com*133patible con la protección que a sus libertades y garantías iguales o similares ofrece la Constitución de Estados Unidos. Al amparo de nuestra propia Constitución, pues, no podemos reconocerle a los empleados públicos transito-rios una protección contra el discrimen político que sea de menor grado que la que les otorga la Constitución federal, según interpretada y aplicada por el Tribunal Supremo de Estados Unidos. R.C.A. v. Gob. de la Capital, supra, pág. 427.
A igual resultado debemos llegar por nuestra propia cuenta, independientemente de lo que resulte de la jurisprudencia federal referida. Hace tres décadas, reconocimos que la proscripción del discrimen por motivo de ideas políticas que surge de la Sec. 1 del Art. II de nuestra propia Constitución, L.P.R.A., Tomo 1, “es clara y terminante. Su texto no permite distinción alguna”. Báez Cancel v. Alcalde Mun. de Guaynabo, supra, pág. 987. Si no se permite el discrimen político contra los empleados de confianza ni contra los empleados irregulares, como hemos resuelto antes, tampoco puede permitirse el discrimen contra los empleados transitorios. Ello, porque como se ha señalado ya, nuestra Constitución no permite distinciones en lo que a discrimen político se refiere. Tratándose de derechos tan fundamentales, como lo son la libertad de expresión, la libertad de asociación y la esencial igualdad de los seres humanos, no cabe distinción alguna sobre el particular entre empleados transitorios y los de confianza o irregulares. Ello es particularmente así, en vista de que todos estos empleados son de hecho iguales en cuanto a la ausencia entre todos ellos de expectativas de permanencia en el cargo público.
Debemos tomar en cuenta, además, que dejar a los em-pleados transitorios expuestos al discrimen político priva-ría de protección precisamente a los más desvalidos de los trabajadores gubernamentales. A estos empleados no les cobijan las leyes de personal o los sistemas de mérito que *134protegen a otros empleados públicos. Más aún, estos em-pleados transitorios tienden a ser de ordinario trabajado-res humildes o de escasos recursos. Sería un contrasentido interpretar que nuestra Constitución ampara a los emplea-dos que menos lo necesitan, mientras deja huérfanos de protección a los que más la necesitan.
Finalmente, debemos considerar la imperiosa finalidad de proteger y mejorar nuestro sistema democrático de vida, que se fundamenta en la confianza del pueblo y que preco-niza la plena libertad de las personas para sostener y pro-mover sus propias ideas y creencias políticas. Poca fe pue-den tener en la democracia los más desvalidos cuando para poder ser fieles a sus preferencias ideológicas se les expone a la pesada carga de perder el modo de ganarse la vida.
En Puerto Rico hemos tenido una larga y lamentable historia de discrimen político a nivel municipal. De ello han pecado todos los partidos que han ejercido el poder a ese nivel. Se trata de un mal enraizado en nuestro compor-tamiento colectivo que es contrario a los valores fundamen-tales de nuestro ordenamiento jurídico, de que la dignidad del ser humano es inviolable, y de que todas las personas son iguales ante la ley. Es tiempo ya que este Tribunal le de plena vigencia a las proscripciones que emanan de nuestra propia Constitución en lo referente al discrimen político. Sólo así podemos extirpar de raíz ese grave vicio de nuestra cultura política, que por demasiado tiempo ha permeado a la administración pública del país; vicio que no sólo menoscaba y desacredita nuestra vocación como pueblo democrático, sino que, además, le impone, sin compa-sión alguna,-una grave carga a numerosos jefes de familia, que de buenas a primeras se encuentran desprovistos del medio de sustento material que antes tenían, con frecuen-cia el único a su alcance.
Resolvemos, pues, que los empleados públicos transitorios del país están protegidos por la Constitución del Estado Libre Asociado contra el discrimen político-*135partidista, aun cuando no tengan de otro modo expectativa alguna de continuidad en el empleo.
VI
Para concluir, una vez establecido que la no renovación de un contrato de término fijo de un empleado transitorio por razón de discrimen político viola las disposiciones cons-titucionales aplicables, es menester preguntarse cuál es el remedio que ha de concederse en este tipo de casos. Los peticionarios alegan que el remedio que se conceda depen-derá, en el caso de los empleados transitorios, de si la en-tidad nominadora continuó contratando empleados transi-torios y hasta cuándo existieron dichos puestos.
En el caso ante nos, el tribunal de instancia ordenó la reinstalación de los empleados cesanteados a sus puestos con carácter transitorio y dejó para dilucidar en una vista posterior los daños y salarios dejados de percibir.
El problema en relación con el remedio al que tienen derecho los empleados de puestos transitorios del cual fue-ron ilegalmente cesanteados surge de la particular natura-leza del empleo transitorio. El patrono gubernamental puede tener razones válidas para terminar los cargos transitorios. Estos puestos transitorios son de ordinario empleos de carácter temporero. Las agencias públicas y los municipios nombran a los empleados transitorios de modo provisional, para atender necesidades de personal que han surgido súbitamente, ocasionadas por situaciones impre-vistas o de emergencia, que no pueden afrontarse con el personal regular de la autoridad nominadora. Se trata, pues, de puestos que han de terminarse en algún mo-mento, que no pueden tener un carácter permanente. Por ello, es evidente que cuando unos empleados transitorios han sido cesanteados discriminatoriamente, como el foro de instancia resolvió que había ocurrido aquí, no puede ordenarse como remedio en todo caso la reinstalación inde-*136finida del empleado cesanteado. No puede imponérsele a la autoridad nominadora que reponga al empleado transito-rio en su cargo más allá de lo que dicho cargo hubiese du-rado de ordinario. Como bien señaló el Tribunal Supremo federal en Rutan v. Republican Party of Illinois, supra, pág. 76:
The First Amendment is not a tenure provision, protecting public employees from actual or constructive discharge. The First Amendment prevents the government, except in the most compelling circumstances, from wielding its power to interfere with its employees’ freedom to believe and associate or to not believe and not associate.
Es decir, sólo nos corresponde remediar el discrimen político. No nos compete intervenir con decisiones legíti-mas sobre el empleo público que hagan las autoridades nominadoras.
Con arreglo a lo anterior, sólo tienen derecho a un reme-dio judicial aquellos empleados públicos transitorios cuya cesantía al vencer el término fijo de su contrato respondió exclusivamente a razones de discrimen político. Es decir, si la autoridad nominadora puede demostrar con preponde-rancia de la prueba que el contrato transitorio en cuestión no iba a renovarse por falta de fondos para ello —o porque las funciones del cargo ya no eran necesarias, o porque el empleado en cuestión no había desempeñado las funciones del cargo adecuadamente, o por alguna otra razón legítima similar— entonces no importa que la cesantía hubiese res-pondido también a motivos de discrimen político. Como bien ha señalado el Tribunal Supremo de Estados Unidos, no procede un remedio cuando el motivo político para ce-santear sólo da apoyo a una decisión válida de no renovar el contrato transitorio ("makes the employer more certain of its decision ... not to rehire”). Mt. Healthy City Board of Ed. v. Doyle, supra, págs. 286-287.
En cambio, si la autoridad nominadora no puede demos-*137trar con prueba preponderante que la decisión no respon-dió exclusivamente a razones de discrimen político, enton-ces debe restituirse al empleado temporero a su cargo por un nuevo término; esto es, por el período de tiempo por el cual dicho empleado había sido contratado originalmente. También se le indemnizará por los daños, si algunos, que pueda haber sufrido como consecuencia del cesanteo. Véase Rivera v. Ríos, supra. Lo anterior significa que si la autoridad nominadora no renueva un contrato transitorio al vencer su término sólo por razón de la afiliación política del empleado, y como tiene recursos para ello y persiste la necesidad del cargo, entonces le extiende un contrato similar a una persona de la misma afiliación política que la autoridad nominadora, toda esta actuación es nula. En tal caso, el cesanteado en cuestión tiene que ser restituido e indemnizado, conforme a lo señalado antes.
En resumen, pues, la procedencia o no de un remedio para el empleado transitorio que fue cesanteado por motivos particulares, ha de determinarse judicialmente caso a caso conforme a la prueba pertinente poniendo en balance, por un lado, la necesidad de proveer un remedio eficaz al que ha sufrido la grave injuria del discrimen político y, por otro lado, el interés público de no trastocar el carácter temporero que el empleo transitorio en cuestión tiene al amparo de las leyes de Puerto Rico.
Por los fundamentos expuestos antes, se dictará senten-cia para revocar el dictamen del foro apelativo y para de-volver el caso al foro de instancia, para que continúen allí los procedimientos conforme a lo aquí resuelto.
El Juez Asociado Señor Rivera Pérez disintió con una opinión escrita, a la cual se unió el Juez Asociado Señor Corrada Del Río.
*138— O —

(1) Es menester señalar que el Juez Brau Martínez emitió un voto disidente en el cual apoyaba la sentencia emitida por el Tribunal de Primera Instancia.


(2) Rutan v. Republican Party of Illinois, 497 U.S. 62, 72 (1990).


(3) En Rutan v. Republican Party of Illinois, supra, el Tribunal Supremo federal enfatizó que era necesario proteger a los empleados públicos de presiones indebidas que los llevaran a abjurar o rendir sus propias creencias o afiliaciones políticas. íd., págs. 73-74. Por eso se ha señalado que “Rutan signals an important step in the preservation of political freedom in America”. Supreme Court-Leading Cases, 104 Harv. L. Rev. 129, 231 (1990).